DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on September 21, 2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed June 21, 2021.  

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:  With respect to independent claims 1 and 15, prior art of record does not teach, suggest, or render obvious the total combination of recited structures including the allowable subject matter:
Claim 1:  “at least one actuating groove extending helically around the longitudinal axis of the actuating sleeve, at least in some section or sections, is formed on the inside of said actuating sleeve, into which groove at least one actuating projection of the plunger engages when the plunger has been introduced into the actuating sleeve, with the result that the plunger is rotated about its longitudinal axis during an axial relative movement between the actuating sleeve and the plunger”
Claim 15:  “at least one actuating groove extending helically around a longitudinal axis of the actuating sleeve and formed on an inside of the actuating sleeve, into which groove the at least one actuating projection of the plunger engages when the plunger is introduced into the actuating sleeve so as to cause the plunger to rotate about its longitudinal axis during an axial relative movement between the actuating sleeve and the plunger”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

/J.E.H./Examiner, Art Unit 3612